DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 1 “Beverage preparation apparatus” should be –A beverage preparation apparatus--.  Appropriate correction is required.
Claims 2-16 is objected to because of the following informalities:  on line 1 “Beverage preparation apparatus” should be –The beverage preparation apparatus--.  Appropriate correction is required.
Claims 2, 7, and 8 are objected to because of the following informalities:  “centre” should be –center--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  on line 1 “Method” should be –A method--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal central axis" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal volume" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 depend from claim 1.
Claim 2 recites the limitation "the radius ro" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8 depend from claim 2.
Claim 9 recites the limitation "the ratio d/ro" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9 Applicant discloses a range of “0,2 and 0,4,” on line 4. It is not clear what this range is. Does Applicant intend to claim –0.2 and 0.4--?
Claim 12 recites the limitation "the hydraulic diameter Do" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the hydraulic diameter Do" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the longitudinal central axis" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the internal volume" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gugerli et al. (USPGPUB 2010/0173057).
 	Regarding Claim 1 (AS BEST UNDERSTOO), Gugerli et al. disclose a beverage preparation apparatus, said the apparatus comprising at least one chamber for receiving and mixing an aqueous liquid and at least one soluble beverage ingredient, said the chamber comprising:
a lateral side wall (15), the lower part of the wall being essentially cylindrical  (see Figures 20-22) and the lateral side wall comprising a liquid inlet (18),
a bottom wall (14 and/or 14,40) comprising a beverage outlet (20 and/or 20,40,41 and/or 20,40,41,43), 
the liquid inlet (18) is positioned close to the bottom of the chamber (see Figure 20), 
the liquid inlet (18) is configured so that the liquid is introduced in the chamber as a straight jet of liquid (see paragraph [0076]), the introduced straight jet extending transversely through the internal volume of the chamber along a line L, the line L being offset relative to the longitudinal central axis of the chamber (see Figure 20), and
at the area of the cylindrical lateral side wall (15) opposed to the liquid inlet (18) and crossed by the line L, the chamber comprises a bump (22) extending from the cylindrical lateral side wall inside the chamber (see Figure 21), the bump presenting a shape designed:
to convert the introduced straight jet of liquid extending transversely through the internal volume of the chamber into a swirl (19) flowing along the lateral side wall off the chamber (see paragraph [0095]), and
to reduce the diameter of the swirl rotating back to the bump and to guide the swirl in direction of the liquid inlet (see paragraph [0096]).
	Regarding Claim 9 (AS BEST UNDERSTOOD), Gugerli et al. disclose the beverage preparation apparatus according to Claim 1, wherein the line L is offset relative to the longitudinal central axis of the chamber by a distance d measured orthogonally from the direction of orientation of the inlet to the central axis of the chamber and the ratio d/ro is between 0,2 and 0,4, (see paragraph [0077]) where ro is the radius of the chamber (see Figure 20).
	Regarding Claim 10, Gugerli et al. disclose the beverage preparation apparatus according to Claim 1, wherein the line L is inclined downwardly (see Figure 20).
	Regarding Claim 11, Gugerli et al. disclose the beverage preparation apparatus according Claim 1, wherein the beverage outlet (41) is a straight conduit and the conduit is subdivided in at least four straight sub-conduits (see Figure 19).
	Regarding Claim 12 (AS BEST UNDERSTOOD), Gugerli et al. disclose the beverage preparation apparatus according to Claim 11, wherein the length Lo of the conduit of the beverage outlet is greater than the hydraulic diameter Do of the beverage outlet (see Figures 19-20).
	Regarding Claim 13 (AS BEST UNDERSTOOD), Gugerli et al. disclose the beverage preparation apparatus according to Claim 1, wherein the chamber presents an internal volume comprised between 40 and 100 ml (see paragraph [0098]) and the hydraulic diameter Do of the conduit of the beverage outlet is of at least 2 mm (see paragraph [0076]).
	Regarding Claim 14, Gugerli et al. disclose the preparation apparatus according to Claim 1, wherein the position of the beverage outlet (43) is offset the longitudinal central axis of the cylindrical lateral side wall of the chamber (see Figures 17-20).
	Regarding Claim 15, Gugerli et al. disclose the beverage preparation apparatus according to Claim 1 comprising a liquid supply system connectable to the liquid inlet (see paragraph [0075]).
	Regarding Claim 16, Gugerli et al. disclose the beverage preparation apparatus according to Claim 1 comprising a dosing device configured for dispensing a dose of soluble beverage ingredient in the chamber (see paragraph [0030]).
	Regarding Claim 17 (AS BEST UNDERSTOO), Gugerli et al. disclose a method for producing a beverage in a beverage preparation apparatus comprising the steps of:
providing a beverage preparation apparatus (1), the apparatus comprising at least one chamber for receiving and mixing an aqueous liquid and at least one soluble beverage ingredient, the chamber comprising:
a lateral side wall (15), the lower part of the wall being essentially cylindrical (see Figures 20-22) and the lateral side wall comprising a liquid inlet (18),
a bottom wall (14 and/or 14,40) comprising a beverage outlet (20 and/or 20,40,41 and/or 20,40,41,43),
the liquid inlet (18) is positioned close to the bottom of the chamber (see Figure 20),
the liquid inlet (18) is configured so that the liquid is introduced in the chamber as a straight jet of liquid (see paragraph [0076]), the introduced straight jet extending transversely through the internal volume of the chamber along a line L, the line L being offset relative to the longitudinal central axis of the chamber (see Figure 20), and
at the area of the cylindrical lateral side wall (15) opposed to the liquid inlet (18) and crossed by the line L, the chamber comprises a bump (22) extending from the cylindrical lateral side wall inside the chamber (see Figure 21), the bump presenting a shape designed:
to convert the introduced straight jet of liquid extending transversely through the internal volume of the chamber into a swirl (19) flowing along the lateral side wall off the chamber (see paragraph [0095]), and
to reduce the diameter of the swirl rotating back to the bump and to guide the swirl in direction of the liquid inlet (see paragraph [0096]),
dosing the chamber with soluble beverage ingredient (see paragraph [0030]), and
introducing a liquid through the liquid inlet (see paragraph [0075]).

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
9/1/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655